SWYGERT, Circuit Judge,
concurring in part and dissenting in part.
I concur in Judge Bauer’s opinion on the issues of appealability and the return of the seized $275,000 and in that regard write only to offer my analysis of the questions there involved. With regard to the return of the other seized items, however, I find myself in dissent as to the affirmance of that part of the district court’s order.
The analysis in cases involving a motion under Ped.R.Crim.P. 41(e) must begin with a determination of whether or not there is a prosecution in esse against the moving party. This determination is required by DiBella v. United States, 369 U.S. 121, 82 S.Ct. 654, 7 L.Ed.2d 614 (1962), wherein the Supreme Court ruled that a Rule 41(e)-type motion is interlocutory in nature and unappealable if it is tied to a criminal prosecution in esse against the movant. Id. at 131-32, 82 S.Ct. 654.
This court has recently determined that point at which a prosecution comes into being for purposes of a motion for return of property. In Mr. Lucky Messenger Service, Inc. v. United States, 587 F.2d 15, 16 (7th Cir. 1978), we stated:
The motion for return of property is not one tied to a criminal prosecution in esse against the movant until the criminal process shifts from the investigatory phase to the accusatory. See Shea v. Gabriel, 520 F.2d 879, 882 (1st Cir. 1975). In the present case, no charges have been filed and thus the criminal process, if still alive, is at best in the investigatory stage. Accordingly, the district court’s order is a final appealable order.
Admittedly, that case involved not a Rule 41(e) motion but a motion seeking the return of seized property which invoked the court’s general equitable jurisdiction. Inasmuch as this court in Mr. Lucky defined a prosecution in esse with direct reference to the DiBella rule, id., I believe the Mr. Lucky definition should be applied to Rule 41(e) motions. Accordingly, because no criminal charges have yet been filed in the instant case, there is no prosecution in esse; the criminal process is at best in the investigatory stage. Id. The DiBella opinion itself supports this determination. The Court there required that an order on a suppression motion be treated as part of a prosecution in esse “[w]hen at the time of [the] ruling there is outstanding a complaint, or a detention or release on bail following arrest, or an arraignment, information, or indictment.” 369 U.S. at 131, 82 S.Ct. at 660. In the instant case, no such accusatory event has taken place.
Once it has been determined that the Rule 41(e) motion is appealable, the merits of that appeal must be addressed. I concur with Judge Bauer’s outcome regarding the return of the seized money, but I believe an affirmance of the district court’s denial of the return of the other seized items is premature.
Rule 41(e) provides that a person aggrieved by an illegal search and seizure may move for the return of illegally seized property. In order to decide the merits of such a motion, the court must pass on the legality of the search and seizure. As Judge Bauer indicates in his opinion, not all of the items seized in the search of the Accardo home were named in the search warrant. Thus, some exception to the general warrant requirement must be present to validate the seizure of these items.
The Government contends that the items seized but not listed in the warrant are covered by the “plain view" doctrine, which allows warrantless seizure of certain items found in plain view. These items include instrumentalities of crime, fruits of crime, contraband, or even “mere evidence” of crime for which there is probable cause to believe that the evidence will aid in a particular apprehension or conviction. See Warden v. Hayden, 387 U.S. 294, 307, 87 S.Ct. 1642, 18 L.Ed.2d 782 (1967). I agree with Judge Bauer that the Government has failed to show a sufficient nexus between the property seized and criminal behavior in the case of the money, and that therefore *1236the money must be returned regardless of the validity of the search.
As to the other items seized but not listed in the warrant, the Government presents at least a colorable showing of sufficient nexus for each item. Assuming, arguendo, the existence of this nexus, the seizure of these items may yet be invalidated if the search warrant is invalid. This is because the plain view doctrine by which the Government seeks to justify these seizures requires that the agent must have been lawfully at the vantage point from which he gained his plain view.1 Thus, if the underlying search warrant is invalid, the agents would not lawfully have been in the residence, and even the plain view of items which they obtained from their unlawful vantage point would be insufficient to validate the seizures.
In the instant case, movant has indeed challenged the validity of the search warrant, but his challenge in this regard has been hampered by the fact that the Government affidavit which supports the search warrant and purportedly supplies the requisite probable cause has been ordered impounded because reference is made in the affidavit to grand jury testimony. The affiant was able to refer to this testimony because portions of it were ordered released for this purpose by the court pursuant to a Fed.R.Crim.P. 6(e)2 motion made by the Government.
In the process of deciding the instant case, the district court reviewed the impounded affidavit in camera and ruled that probable cause had been established thereby for the warrant’s issuance. The court denied movant’s motions to be allowed to examine the affidavit.
The Government concedes that movant would be entitled to review the affidavit in order to seek suppression of the seized items in the event of an indictment, but relies on Shea v. Gabriel, 520 F.2d 879 (1st Cir. 1975), in arguing that the affidavit need not be released to movant at this stage of its investigation. In She a the court indicated that pre-indictment release should be denied, but it based this view on the fact that the district court in that case had thoroughly analyzed all of the competing factors involved:
First, the district court carefully balanced the government’s interest in secrecy to protect its on-going investigation against the temporary loss to Shea of the property here at issue. We are not inclined to disturb the balance struck, at least absent any reason to believe that the cloak of secrecy is being abused by the government. Second, the judge below did entertain the appellant’s complaint to the extent he could within the confines of the secrecy requirement. He examined the affidavit in camera and determined that it was at least prima facie support for a finding of probable cause. Third, the dismissal was without prejudice to reasserting the claim if the government’s delay in either prosecuting or taking other dispositive action reaches unreasonable propor*1237tions. . . . Lastly, appellant made no effort to show that he is entitled to lawful possession of the seized items.
520 F.2d at 882.
In the case at bar, I am not convinced that the district court adequately considered all of these factors. Accordingly, I believe an affirmance of this part of the court’s order is premature, and I would remand for a more thorough analysis. Moreover, I would make it clear that the district court’s finding, based on its in camera inspection of the affidavit, that “the facts set forth therein sufficiently establish probable cause for issuance of [the] search warrant,” is merely preliminary in nature. It does not foreclose a complete, de novo review of the issue either if movant is indicted or if the Government’s delay in prosecuting or otherwise disposing of the action reaches unreasonable proportions. See Shea v. Gabriel, 520 F.2d at 882.3
Thus, I join Judge Bauer in reversing the district court’s denial of the Rule 41(e) motion as to the return of the seized money. I would, however, vacate the court’s order as to the return of the other unlisted, seized items, remanding that portion of the case for further consideration in accordance with the views set forth in this opinion.

. “The primary requisite necessary for the application of the plain view doctrine is that the officer has a right to be where he is when he observes the evidence in plain view.” United States v. Cooks, 493 F.2d 668, 670 (7th Cir. 1974), cert. denied, 420 U.S. 996, 95 S.Ct. 1437, 43 L.Ed.2d 679 (1975).


. Fed.R.Crim.P. 6(e)(2)(A) provides:
(A) Disclosure otherwise prohibited by this rule of matters occurring before the grand jury, other than its deliberations and the vote of any grand juror, may be made to—
(i) an attorney for the government for use in the performance of such attorney’s duty; and
(ii) such government personnel as are deemed necessary by an attorney for the government to assist an attorney for the government in the performance of such attorney’s duty to enforce Federal criminal law.
I note also the provisions of subpart C of Rule 6(e)(2):
(C) Disclosure otherwise prohibited by this rule of matters occurring before the grand jury may also be made—
(i) when so directed by a court preliminarily to or in connection with a judicial proceeding: or
(ii) when permitted by a court at the request of the defendant, upon a showing that grounds may exist for a motion to dismiss the indictment because of matters occurring before the grand jury.


. I would not attempt inflexibly to define “unreasonable proportions” in advance, but would instead merely note that in Mr. Lucky, this court stated that
if no charges are filed for nearly one and one-half years after the property was seized, and the Government is unable to present evidence justifying such a delay, constitutional violations emerge which would seem on equitable principles to mandate that the property be returned.
587 F.2d at 17.